MANDATE
                 Case
               Case   18-2112, DocumentDocument
                    1:17-cv-06354-ALC   82-1, 08/31/2020,
                                                  25 Filed2919977,
                                                           08/31/20 Page1
                                                                     Page of 1 1
                                                                          1 of
                                                                                            N.Y.S.D. Case #
                                                                                            17-cv-6354(ALC)


                           UNITED STATES COURT OF APPEALS
                                      FOR THE
                                   SECOND CIRCUIT
             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     9th day of July, two thousand twenty.

     Before:     Robert A. Katzmann,
                        Chief Judge,
                 John M. Walker, Jr.,
                 Michael H. Park,
                                                                                                Aug 31 2020
                        Circuit Judges.
     ____________________________________
                                                            JUDGMENT
      The New York Times Company, Matthew
      Rosenberg,                                            Docket No. 18-2112

                   Plaintiffs - Appellants,

      v.

      Central Intelligence Agency,

                Defendant - Appellee.
     ________________________________________

             The appeal in the above captioned case from a judgment of the United States District
     Court for the Southern District of New York was argued on the district court’s record and the
     parties’ briefs. Upon consideration thereof,

              IT IS HEREBY ORDERED, ADJUDGED and DECREED that the judgment of the
     district court is AFFIRMED.

                                                         For the Court:
                                                         Catherine O’Hagan Wolfe,
                                                         Clerk of Court




MANDATE ISSUED ON 08/31/2020
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page1
                                                             Pageof130
                                                                     of 30

     18-2112
     The New York Times, et al., v. Central Intelligence Agency

 1

 2                                   In the
 3             United States Court of Appeals
 4                        For the Second Circuit
 5                                   ________
 6
 7                             AUGUST TERM, 2019
 8
 9                         ARGUED: SEPTEMBER 6, 2019
10                           DECIDED: JULY 9, 2020
11
12                                No. 18-2112-cv
13
14               THE NEW YORK TIMES, MATTHEW ROSENBERG,
15                         Plaintiffs-Appellants,
16
17                                       v.
18
19                      CENTRAL INTELLIGENCE AGENCY,
20                           Defendant-Appellee.
21                                ________
22
23                Appeal from the United States District Court
24                  for the Southern District of New York.
25                                 ________
26
27   Before: KATZMANN, Chief Judge, and WALKER, and PARK, Circuit
28   Judges.
29                               ________
30
31         New York Times and Matthew Rosenberg (collectively, the

32   Times) brought this Freedom of Information Act (FOIA) action

33   seeking acknowledgement from the Central Intelligence Agency
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page2
                                                             Pageof230
                                                                     of 30

     2                                                     No. 18-2112-cv

 1   (CIA) that it was aware of the existence of records regarding a covert

 2   program of arming and training rebel forces in Syria. Claiming that

 3   such a disclosure was not required under two FOIA exemptions, the

 4   CIA responded to the request with a so-called Glomar response stating

 5   that the Agency could neither confirm nor deny the existence or

 6   nonexistence of such records. The Times then filed a complaint

 7   asserting that certain statements made by the President and another

 8   individual precluded use of the Glomar response. The parties cross-

 9   moved for summary judgment. The District Court for the Southern

10   District of New York (Carter, J.) granted summary judgment for the

11   CIA, holding that the relevant statements did not strip the CIA of the

12   two claimed exemptions because the statements did not officially

13   acknowledge or inadvertently declassify the existence of such a

14   program. We AFFIRM.

15         CHIEF JUDGE KATZMANN dissents in a separate opinion.

16                                 ________
17
18                      DAVID E. MCCRAW, The New York Times
19                      Company, Legal Department, New York, NY for
20                      Plaintiffs-Appellants.

21                      JEANNETTE A. VARGAS (Benjamin H. Torrance, on
22                      the brief), for Geoffrey S. Berman, United States
23                      Attorney for Southern District of New York, NY,
24                      for Defendant-Appellee.

25

26
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page3
                                                             Pageof330
                                                                     of 30

     3                                                        No. 18-2112-cv

 1   JOHN M. WALKER, JR., Circuit Judge:

 2         New York Times and Matthew Rosenberg (collectively, the

 3   Times) brought this Freedom of Information Act (FOIA) action

 4   seeking acknowledgement from the Central Intelligence Agency

 5   (CIA) that it was aware of the existence of records regarding a covert

 6   program of arming and training rebel forces in Syria. Claiming that

 7   such a disclosure was not required under two FOIA exemptions, the

 8   CIA responded to the Times’ initial FOIA request with a so-called

 9   Glomar response that that the Agency could neither confirm nor deny

10   the existence or nonexistence of such records. The Times filed a

11   complaint asserting that certain statements made by the President

12   and another individual precluded use of the Glomar response. The

13   parties cross-moved for summary judgment.             The district court

14   (Carter, J.) granted summary judgment for the CIA, holding that the

15   relevant statements did not strip the CIA of the claimed exemptions

16   because   the   statements   did   not   officially   acknowledge    or

17   inadvertently declassify the existence of such a program. We

18   AFFIRM.


19                             BACKGROUND

20         Plaintiffs-Appellants, the New York Times and Matthew

21   Rosenberg, a reporter for the New York Times (collectively, the

22   Times), submitted a FOIA request on July 25, 2017, seeking to compel

23   disclosure by the CIA of records pertaining to a covert program
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page4
                                                             Pageof430
                                                                     of 30

     4                                                     No. 18-2112-cv

 1   arming and training rebel forces in Syria.        The FOIA request

 2   specifically sought “[a]ll records and documents, including Inspector

 3   General reports, related to the program to which President Trump

 4   referred in a July 24, 2017 post on Twitter.” The Twitter post stated,

 5   “The Amazon Washington Post fabricated the facts on my ending

 6   massive, dangerous, and wasteful payments to Syrian rebels fighting

 7   Assad . . . .” While President Trump did not specify the article in

 8   question, the Washington Post had published an article on July 19,

 9   2017, titled, “Trump ends covert CIA program to arm anti-Assad

10   rebels in Syria, a move sought by Moscow.” The article stated that

11   “President Trump ha[d] decided to end the CIA’s covert program to

12   arm and train moderate Syrian rebels battling the government of

13   Bashar al-Assad[.]”Additionally, during an interview with the Wall

14   Street Journal on July 25, 2017, the day after the Twitter post, the

15   President mentioned the “story about Syria that was in the New York

16   Times the other day” (before acknowledging that the story was in the

17   Washington Post). He then stated that the program was “not

18   something that [he] was involved in” and that the decision was

19   “made by people, not me.”

20         Separately, on July 21, 2017, United States Special Operations

21   Commander, General Raymond (Tony) Thomas, was asked about the

22   “roll[ing] up” of a “covert program to arm [anti-Assad rebels]” at a

23   national security conference at the Aspen Institute. In response,
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page5
                                                             Pageof530
                                                                     of 30

     5                                                             No. 18-2112-cv

 1   Thomas said that the decision to end the program was “based on

 2   assessment of the nature of the program, what we’re trying to

 3   accomplish, the viability of it going forward, and [was] a tough, tough

 4   decision.”

 5           On August 22, 2017, the Times filed the complaint in this case,

 6   asking the district court to compel disclosure of any records

 7   responsive to its FOIA request. By letter dated August 23, 2017, the

 8   CIA issued its Glomar response, 1 informing the Times that it could

 9   neither confirm nor deny the existence or nonexistence of records

10   responsive to the request, pursuant to FOIA Exemptions 1 and 3. To

11   support its response, the CIA submitted two declarations by

12   Antoinette B. Shiner, an Information Review Officer for the agency.

13   Shiner asserted that confirming the existence of responsive records

14   would, for instance, “confirm the existence and the focus of sensitive

         1 The Glomar doctrine originated in a FOIA case, in the D.C. Circuit,
     involving records pertaining to the Hughes Glomar Explorer, an oceanic
     research vessel. See Phillippi v. CIA, 546 F.2d 1009 (D.C. Cir. 1976).
     In Phillippi, the CIA claimed that the “existence or nonexistence of the
     requested records was itself a classified fact exempt from disclosure under
     ... FOIA.” Id. at 1012 (emphasis added). The CIA asserted that, “in the
     interest of national security, involvement by the U.S. government in the
     activities which are the subject matter of [plaintiff's] request can neither be
     confirmed nor denied.” Id. In this Circuit, we have held that the “Glomar
     doctrine is applicable in cases where to answer the FOIA inquiry would
     cause harm cognizable under a[] FOIA exception – in other words, in cases
     in which the existence or nonexistence of a record is a fact exempt from
     disclosure under a FOIA exception.” Wilner v. Nat'l Sec. Agency, 592 F.3d
     60, 70 (2d Cir. 2009) (internal citation omitted).
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page6
                                                             Pageof630
                                                                     of 30

     6                                                            No. 18-2112-cv

 1   Agency activity that is by definition kept hidden to protect U.S.

 2   government policy objectives,” and that denying their existence

 3   would “confirm the absence of specific foreign policy objectives . . . or

 4   the Agency’s inability to successfully carry out the purported

 5   operational activities . . . .”

 6             Both parties filed for summary judgment and, on June 29, 2018,

 7   the district court granted the CIA’s motion and denied the Times’s

 8   motion. 2 The district court first determined that the Shiner

 9   Declarations provided “sufficient bases for concluding that revealing

10   whether or not responsive records exist in connection with an alleged

11   program to arm and train Syrian rebels would lead to an

12   unauthorized disclosure of intelligence sources and methods.” 3 The

13   district court then held that: (1) the CIA’s Glomar response was

14   appropriately tethered to FOIA Exemptions 1 and 3; (2) President

15   Trump’s statements did not declassify the existence of the covert

16   Syrian program;] (3) those same statements did not officially

17   acknowledge the existence of the program and therefore did not

18   waive the CIA’s eligibility for FOIA Exemptions 1 and 3; and (4) U.S.

19   Special Operations Commander Thomas’s statements did not




         N.Y. Times Co. v. Cent. Intelligence Agency, 314 F. Supp. 3d 519 (S.D.N.Y.
         2

     2018).
         3   Id. at 534.
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page7
                                                             Pageof730
                                                                     of 30

     7                                                         No. 18-2112-cv

 1   independently confirm the existence of the covert government

 2   program.


 3                                     DISCUSSION

 4             This case lies at the intersection of two important competing

 5   interests: the need for the public to know what its government is

 6   doing and the need to keep secret certain government activity the

 7   disclosure of which could compromise national security, including by

 8   revealing clandestine sources and methods used to acquire foreign

 9   intelligence and to conduct covert operations. FOIA provides an

10   avenue for government transparency by making documents available

11   to the public. FOIA contains nine exemptions, however, to balance a

12   variety of governmental interests, including national security, against

13   the public interest in transparency. Exemptions 1 and 3, at issue here,

14   exempt information that is classified to protect national security

15   (Exemption 1) and information that is prohibited from disclosure by

16   another federal law (Exemption 3). 4            The right to claim these

17   exemptions can be waived, however, by official statements that

18   acknowledge the existence of records pertaining to the secret activity

19   and that meet certain, specific requirements.




         4   See 5 U.S.C. §§ 552(b)(1), 552(b)(3).
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page8
                                                             Pageof830
                                                                     of 30

     8                                                               No. 18-2112-cv

 1             To properly invoke a Glomar response, an agency must “tether

 2   its refusal to one of the nine FOIA exemptions.” 5 The agency can do

 3   this by submitting affidavits or declarations that provide sufficient

 4   detail as to why an exemption is appropriate. 6 We review an agency’s

 5   justification de novo, 7 but when the information requested concerns

 6   national security, courts “must accord substantial weight to an agency’s

 7   affidavit concerning the details of the classified status of the disputed

 8   record.” 8 “Ultimately, an agency’s justification for invoking a FOIA

 9   exemption is sufficient if it appears logical or plausible.” 9

10             “Affidavits or declarations . . . giving reasonably detailed

11   explanations why any withheld documents fall within an exemption

12   are sufficient to sustain the agency’s burden” and “are accorded a

13   presumption of good faith.” 10 “Summary judgment is warranted . . .

14   when the affidavits describe the justifications for nondisclosure with

15   reasonably specific detail, demonstrate that the information withheld



         5   Wilner, 592 F.3d at 71 (internal citation omitted).
         6   Id. at 69.
         7   Id. at 72.
         8ACLU v. Dep’t of Justice, 681 F.3d 61, 69 (2d Cir. 2012) (citing Wolf v.
     CIA, 463 F.3d 370, 374 (D.C. Cir. 2007)).

         Wilner, 592 F.3d at 75 (citing Larson v. Dep't of State, 565 F.3d 857, 864
         9

     (D.C. Cir. 2009)).

          Id. at 69 (quoting Carney v. U.S. Dep't of Justice, 19 F.3d 807, 812 (2d Cir.
         10

     1994)).
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page9
                                                             Pageof930
                                                                     of 30

     9                                                            No. 18-2112-cv

 1   logically falls within the claimed exemption, and are not controverted

 2   by either contrary evidence in the record nor by evidence of agency

 3   bad faith.” 11

 4             I.     FOIA Exemptions

 5             Here, the CIA based its Glomar response on FOIA Exemptions

 6   1 and 3.

 7                    a. Exemption 1

 8             Exemption 1 permits the nondisclosure of classified records

 9   that are: “(A) specifically authorized under criteria established by an

10   Executive order to be kept secret in the interest of national defense or

11   foreign policy and (B) are in fact properly classified pursuant to such

12   Executive order.” 12 The CIA contends that the records are classified

13   under the criteria set forth in Executive order 13,526. 13          Shiner’s

14   affidavit attested that, in accordance with the criteria set forth in

         11   Id. at 73 (quoting Larson, 565 F.3d at 862).
         12   5 U.S.C. § 552(b)(1).
         13Executive order 13,526 allows records to be kept secret when: “(1) an
     original classification authority is classifying the information; (2) the
     information is owned by, produced by or for, or is under the control of the
     United States Government; (3) the information falls within one or more of
     the categories of information listed in section 1.4 of this order; and (4) the
     original classification authority determines that the unauthorized
     disclosure of the information reasonably could be expected to result in
     damage to the national security, which includes defense against
     transnational terrorism, and the original classification authority is able to
     identify or describe the damage.” Classified National Security Information,
     Exec. Order. No. 13526, 75 Fed. Reg. 707 (Dec. 29, 2009).
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page10
                                                             Page of
                                                                  1030
                                                                     of 30

     10                                                       No. 18-2112-cv

 1   Executive order 13,256: (1) she was an original classification authority;

 2   (2) the information was possessed by the United States Government;

 3   and (3) the information sought related to intelligence activities,

 4   intelligence source or methods, foreign relations or activities,

 5   including confidential sources. Shiner then detailed why “any

 6   substantive response would reveal sensitive information about the

 7   CIA’s intelligence sources, methods, and activities that is protected

 8   from disclosure under Exemption 1.”

 9                     b. Exemption 3

10              FOIA Exemption 3 applies to records “specifically exempted

11   from disclosure by statute,” provided that the statute “requires that

12   the matters be withheld from the public in such a manner as to leave

13   no discretion on the issue.” 14 The CIA pointed to Section 102(A)(i)(1)

14   of the National Security Act of 1947, as amended by 50 U.S.C.

15   § 3024(i)(1) (the National Security Act), which mandates that the

16   Director of National Intelligence “shall protect intelligence sources

17   and methods from unauthorized disclosure.” Shiner attested that

18   Exemption 3 applied because a substantive “response would reveal

19   information that concerns intelligence sources and methods,” which

20   the National Security Act expressly protects from disclosure.




          14   5 U.S.C. § 552(b)(3).
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page11
                                                             Page of
                                                                  1130
                                                                     of 30

     11                                                            No. 18-2112-cv

 1             Agent Shiner’s affidavits, together with the appropriate

 2   deference owed to the agency, carried the CIA’s burden of showing

 3   that the two exemptions apply. They set forth “logical or plausible”

 4   justifications for both Exemption 1 and 3. 15

 5             In sum, we find that both exemptions apply because any

 6   substantive response could reveal, as Shiner attested, “whether or not

 7   the United States exercised extraordinary legal authorities to covertly

 8   influence the political, economic, and/or military conditions in Syria”

 9   or “the CIA’s connection to such a program, if one existed.” At a

10   minimum, a substantive response to whether the CIA had any

11   documents would reveal that the agency had an interest – or lack

12   thereof – that could expose agency priorities, strategies, and areas of

13   operational interest.

14             II.   Official Acknowledgement Doctrine

15             The Times argues that the CIA’s Glomar response, which

16   refuses to confirm nor deny the existence of records related to the

17   covert program at issue, is inappropriate because the President’s

18   statements, both in the tweet on July 24, 2017 and in the Wall Street

19   Journal interview the following day, officially acknowledged the




          Wilner, 592 F.3d at 72-73 (citing Larson, 565 F.3d at 862–63) (noting that
          15

     agencies “need only proffer one legitimate basis for invoking the Glomar
     response and FOIA Exemptions 1 and 3 are separate and independent
     grounds in support of a Glomar response”).
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page12
                                                             Page of
                                                                  1230
                                                                     of 30

     12                                                                 No. 18-2112-cv

 1   existence of the covert program and, therefore, the CIA waived its

 2   right to assert a FOIA exemption.

 3              “[W]hen an agency has officially acknowledged otherwise

 4   exempt information through prior disclosure, the agency has waived

 5   its right to claim an exemption with respect to that information.” 16

 6   More than a decade ago, in Wilson v. CIA, 17 we applied a precise and

 7   strict test for claims of official disclosure. Classified information that

 8   a party seeks to obtain or publish is deemed to have been officially

 9   disclosed “only if it (1) ‘[is] as specific as the information previously

10   released,’ (2) ‘match[es] the information previously disclosed,’ and (3)

11   was ‘made public through an official and documented disclosure.’” 18

12              We cautioned in Wilson that courts will “not infer official

13   disclosure of information classified by the CIA from (1) widespread

14   public discussion of a classified matter, (2) statements made by a

15   person not authorized to speak for the Agency, or (3) release of

16   information by another agency, or even by Congress.” 19                         The

17   consequence of our holding in Wilson is that just because the existence

18   of classified activity may be inferred from publicly available

19   information or from official statements, government waiver will not


          16   Am. Civil Liberties Union v. C.I.A., 710 F.3d 422, 426 (D.C. Cir. 2013)
          17   586 F.3d 171 (2d Cir. 2009).
          18   Id. at 186 (quoting Wolf, 473 F.3d at 378).
          19   Wilson, 586 F.3d at 186-87 (internal citations omitted) (collecting cases).
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page13
                                                             Page of
                                                                  1330
                                                                     of 30

     13                                                          No. 18-2112-cv

 1   be found unless all legal criteria have been met. As relevant here, an

 2   agency is precluded from issuing a Glomar response if the existence or

 3   nonexistence of the specific records sought by the FOIA request has

 4   been the subject of an official public acknowledgment. 20

 5              The Times contends that district court: (1) erred by finding that

 6   President Trump’s statements were too ambiguous to have officially

 7   acknowledged the records at issue; and (2) misread Wilner as holding

 8   that a Glomar response is appropriate whenever the CIA might have

 9   an “interest” in the discussed covert program even if the program is

10   conducted by another agency.

11              As an initial matter, the district court did not misread Wilner.

12   In Wilner, the “record [was] clear” that the “general existence of the

13   [relevant covert program] ha[d] been officially acknowledged”

14   through express statements by President Bush and CIA Director

15   Michael Hayden, although those statements did not disclose “the

16   specific methods, targets, and information obtained.” 21 We held that,

17   even though the general existence of the program had been disclosed,

18   a Glomar response was still appropriate with respect to “those aspects

19   of the program that have not been subject to such disclosures.” 22

20   Additionally, we found that “an agency only loses its ability to

          20   Wilner, 592 F.3d at 70 (emphasis added).
          21   Id. at 69.
          22   Id. at 70.
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page14
                                                             Page of
                                                                  1430
                                                                     of 30

     14                                                       No. 18-2112-cv

 1   provide a Glomar response when the existence or nonexistence of the

 2   particular records covered by the Glomar response has been officially

 3   and publicly disclosed.” 23 This aligns with the district court’s reading

 4   of Wilner that “a general acknowledgement of the existence of a

 5   program alone does not wholesale waive an agency’s ability to invoke

 6   Glomar where certain aspects of the program remain undisclosed.” 24

 7   Even assuming arguendo that President Trump’s statements revealed

 8   the general existence of the alleged covert program, a Glomar response

 9   is still appropriate if none of the relevant statements officially

10   acknowledged the existence or nonexistence of specific records.25 As

11   we will explain, in light of the Wilson test, the relevant statements did

12   not officially acknowledge the existence of a covert program, much

13   less the existence of corresponding, specific records.

14              The Times maintains that Wilner “supplies no basis for the

15   CIA’s Glomar response” because, by disclosing the records sought, the

16   CIA would only be revealing its “interest” in the allegedly disclosed

17   program. We disagree. The Shiner affidavits contain sufficiently

18   detailed justifications for invoking Exemptions 1 and 3 that are




          23   Id. (emphasis added).
          24   N.Y. Times Co., 314 F. Supp. 3d at 530.
          25   See Wilner, 592 at 70.
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page15
                                                             Page of
                                                                  1530
                                                                     of 30

     15                                                                  No. 18-2112-cv

 1   broader than just a potential interest in the program: they include

 2   protecting classified information and sources and methods. 26

 3              We have repeatedly advised that official disclosure is a “strict

 4   test,” and here, we agree with the district court that the President’s

 5   statements          do       not   satisfy   the   “specificity”   or   “matching”

 6   requirements set forth in Wilson. 27               Wilson starkly illustrated the

 7   specificity requirement.              There, plaintiff Valerie Plame Wilson, a

 8   former CIA agent, sued the CIA arguing that her pre-2002 service

 9   with the CIA could not remain classified. 28 Agent Wilson pointed to

10   a letter, written on CIA letterhead, that specified the actual dates of

11   her prior service.                 An official from the Agency’s personnel

12   department signed the letter, which Wilson claimed to be an official

13   acknowledgment. 29 Aware that the CIA still demanded that her


           See Executive order 13,526 (allowing classified records to be kept secret
          26

     when “the information falls within one or more of the categories of
     information listed in section 1.4 of this order,” which includes records that
     “pertain[]” to “intelligence activities (including covert action), intelligence
     sources or methods”); see also James Madison Project v. Dep’t of Justice, 302 F.
     Supp. 3d 12, 30 (D.D.C. 2018) (“Contrary to Plaintiffs’ contention, ACLU’s
     narrow holding is not controlling here because the FBI in this case asserts a
     broader justification for issuing a Glomar response than merely concealing
     an ‘interest’ in the Synopsis.”).

           See, e.g., Wilson, 586 F.3d at 186; N.Y. Times Co. v. U.S. Dep't of Justice,
          27

     756 F.3d 100, 120 (2d Cir. 2014), opinion amended on denial of reh'g, 758 F.3d
     436 (2d Cir. 2014), supplemented, 762 F.3d 233 (2d Cir. 2014).
          28   Wilson, 586 F.3d at 173–74.
          29   Id. at 181, 195.
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page16
                                                             Page of
                                                                  1630
                                                                     of 30

     16                                                           No. 18-2112-cv

 1   service dates remain secret, Wilson then authorized a member of

 2   Congress to publish the CIA letter in the Congressional Record. 30

 3              In Wilson, we acknowledged that the letter was “reliable as

 4   evidence of [plaintiff]’s prior CIA affiliation,” but stated that it was

 5   “hardly akin to the CIA director personally reading relevant

 6   information into the Congressional Record, as took place in Wolf v.

 7   CIA.” 31        Accordingly, we held that there had been no official

 8   acknowledgement even though the letter specified Wilson’s dates of

 9   service. 32       It was our view that anything less than the official

10   disclosure upheld in Wolf “necessarily preserves some increment of

11   doubt regarding the reliability of publicly available information,” and

12   that the CIA’s “refusal to permit the elimination of that remaining

13   doubt . . . protects valuable information.” 33             Ultimately, we

14   “decline[d] to discount the importance of such ‘lingering doubts’ to

15   maintaining the secrecy of CIA sources and methods.” 34 And we do

16   so again here, notwithstanding the public statements by the President

17   and General Thomas regarding governmental activities in Syria.


          30   Id. at 174.
          31   Id. at 195.

          We held that the CIA had not officially acknowledged the plaintiff’s
          32

     pre-2002 service even though the Agency letter expressly stated “Dates of
     Service: CIA from 11/9/1985 to 1/9/2006 – total 20 years, 7 days.” Id. at 181.
          33   Id. at 195.
          34   Id. (internal citation omitted).
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page17
                                                             Page of
                                                                  1730
                                                                     of 30

     17                                                        No. 18-2112-cv

 1              Likewise here, even after the public statements by President

 2   Trump and General Thomas, lingering doubts remain as to the

 3   information sought. The President never specified that there was any

 4   program – let alone one led by the CIA – designed to arm and train

 5   Syrian rebels. While the matching aspect of the Wilson test does not

 6   require “absolute identity,” 35 the Times is asking us to draw

 7   inferences that the President acknowledged the existence of a covert

 8   CIA program. For instance, regarding the President’s statement to

 9   the Wall Street Journal that the program was “not something that [he]

10   was involved in” and that the decision was “made by people, not me,”

11   it remains unclear what “decision,” made by unidentified “people,”

12   President Trump was not “involved in.” While the Times argues that,

13   at a minimum, it “plainly” must be a decision to end a covert CIA

14   program, these statements, even packaged together, do not remove

15   all doubt as to their meaning. 36

16              We agree with the Times that one reasonable way to interpret

17   President Trump’s tweet regarding “massive, dangerous, and

18   wasteful payments to Syrian rebels fighting Assad” is with respect to

19   payments tied to the alleged covert program, as referenced in the



          35   N.Y. Times Co., 756 F.3d at 120.

           See ACLU, 710 F.3d at 428 (holding that official statements left “no
          36

     doubt” that some agency operates drones and thus this program was
     officially acknowledged).
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page18
                                                             Page of
                                                                  1830
                                                                     of 30

     18                                                             No. 18-2112-cv

 1   antecedent Washington Post article. As the district court suggested,

 2   however, these statements “could just as easily be the President

 3   relaying        what     he     believed   to   be   the   Post’s   ‘fabricated’

 4   characterizations.” 37 Indeed, the tweet and the President’s interview

 5   both focus on the Washington Post’s allegedly inaccurate reporting.

 6   The references to payments are incidental to this criticism, which

 7   obscures what, if anything, the President actually “disclosed.” The

 8   tweet and interview thus are not the straightforward disclosures

 9   satisfying Wilson that the dissent depicts them to be. 38

10              Further, neither the tweet nor the Wall Street Journal interview

11   mentions the CIA and, therefore, anything other than a Glomar

12   response would likely reveal or refute that the CIA had an intelligence

13   interest in the program, evidenced by a cache of records. 39 The dissent

14   minimizes the fact that neither the tweet nor the interview explicitly




          37   N.Y. Times Co., 314 F. Supp. 3d at 529.
          38   See Dissent at 2–5.
          39The dissent argues that “while the majority speculates that a Glomar
     response may additionally be appropriate to disguise any ‘intelligence
     interest’ the CIA has in the program, the CIA never advances this as a
     justification for its response and we are thus foreclosed from justifying the
     CIA’s nondisclosure on this basis.” Dissent at 1. We disagree. To the
     contrary, the Shiner affidavits invoke the CIA’s “intelligence and regional
     interests,” App’x 60, as a basis for its Glomar response. Agent Shiner
     declared that a non-Glomar response “would reveal the presence or absence
     of Agency priorities, capabilities, authorities, interests, resources, and
     relationships with foreign entities.” App’x 22 (emphasis added).
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page19
                                                             Page of
                                                                  1930
                                                                     of 30

     19                                                            No. 18-2112-cv

 1   references the CIA, 40 but the absence is significant because it means

 2   that there are “lingering doubts” as to the CIA’s interest in the alleged

 3   program. An official response that acknowledged the existence – or

 4   nonexistence – of responsive records would eliminate those doubts.41

 5              The Times points to New York Times Co. v. U.S. Dep’t of Justice, 42

 6   to support its contention that the information sought needs only

 7   “substantial overlap” with that which is publicly disclosed. [BB 18]

 8   This argument is unpersuasive. First, the Times in this case takes the

 9   phrase “substantial overlap” in the prior case out of context. In that

10   earlier case, the Times sought an Office of Legal Counsel (OLC) and

11   Department of Defense (DOD) Memorandum containing information

12   regarding targeted killings. 43 We held that the CIA had officially

13   acknowledged its role in targeted killings as a result of numerous,

14   express statements from President Obama, CIA Director Panetta,

15   Director of National Intelligence Clapper, and various senior-ranking

16   members of Congress. 44 We also referenced a publicly-released DOJ


           See Dissent at 3, 7–8.
          40

           Wilson, 586 F.3d at 195 (holding that “anything short of an [official
          41

     disclosure] necessarily preserves some increment of doubt regarding the
     reliability of the publicly available information”).
          42   756 F.3d at 116.
          43   Id. at 103.

          We noted three interviews, two instances of congressional testimony,
          44

     and one speech in which these officials disclosed the CIA’s involvement in
     targeted killings as the basis to conclude that such killings “ha[d] been
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page20
                                                             Page of
                                                                  2030
                                                                     of 30

     20                                                               No. 18-2112-cv

 1   White         Paper        that   “virtually   parallel[ed]”   the   sought-after

 2   information.          Moreover, Attorney General Holder had publicly

 3   acknowledged a “close relationship” between the DOJ White Paper

 4   and the information sought. 45

 5              We then applied the Wilson test to hold that the information

 6   contained in the OLC-DOD Memorandum had been officially

 7   disclosed because it was “as specific as the information previously

 8   released in the DOJ White Paper, it match[ed] the information

 9   previously disclosed, and was made public through an official and

10   documented disclosure.” 46 We still held, however, that other portions

11   of the Memorandum remained exempted due to a lack of specificity

12   and matching with the official disclosures. 47

13              The Times’s continued reliance on ACLU v. CIA, 48 which held

14   that the CIA’s Glomar response pertaining to drones used for targeted

15   killings was unjustified, is also misplaced. The Times argues that

16   ACLU supports its contention that there is no “basis for the CIA’s



     publicly acknowledged at the highest levels of the Government.” Id. at 118-
     19.
          45   Id. at 116-17.
          46   Id. at 120 (citation omitted).

          Id. at 117. (“The loss of protection for the legal analysis in the OLC-
          47

     DOD Memorandum does not mean, however, that the entire document
     must be disclosed.”).
          48   710 F.3d at 422.
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page21
                                                             Page of
                                                                  2130
                                                                     of 30

     21                                                        No. 18-2112-cv

 1   Glomar response” because the CIA would be revealing nothing more

 2   than its “interest” in the allegedly disclosed program. This argument

 3   is unavailing for two reasons.

 4              First, the pertinent official statements in ACLU were far more

 5   precise, thorough, and numerous than those found here. The ACLU

 6   court found that the “extent of the official statements” regarding

 7   drone strikes was highly significant. 49 President Obama “publicly

 8   acknowledged that the United States uses drone strikes against al

 9   Qaeda.” 50 In a speech, the President’s counterterrorism advisor, John

10   Brennan, discussed the United States’ procedures for conducting

11   drone strikes. 51       CIA Director Panetta answered questions about

12   drone strikes during separate public remarks.52 While no statement

13   expressly indicated “that the CIA has documents relating to drone

14   strikes,” 53 the D.C. Circuit had no difficultly concluding that the

15   statements were detailed enough to “le[ave] no doubt that some U.S.

16   agency” operates drones. 54        Thus, it was neither “logical” nor

17   “plausible” to maintain that the CIA had no documents related to


          49   Id. at 429.
          50   Id.
          51   Id.
          52   Id. at 431.
          53   Id. at 430.
          54   Id. at 429.
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page22
                                                             Page of
                                                                  2230
                                                                     of 30

     22                                                            No. 18-2112-cv

 1   drones. 55 The difference between the circumstances in ACLU and this

 2   case is stark: here, based upon the doubts left by the statements, we

 3   are unable to find an official acknowledgement.

 4              Second, as in the recent D.C. district court case, James Madison

 5   Project, the CIA “asserts a broader justification for issuing a Glomar

 6   response than merely concealing an ‘interest’ in the [requested

 7   document].” 56 As Agent Shiner attested, acknowledging the existence

 8   of responsive documents would: (1) “confirm the existence and the

 9   focus of a sensitive Agency activity that is by definition kept hidden

10   to protect U.S. Government foreign policy objectives”; (2) “reveal

11   whether or not the United States Government exercised extraordinary

12   legal authorities to covertly influence the political, economic, and/or

13   military conditions in Syria,” which could, “in turn, either

14   compromise a specific foreign policy goal . . . or serve as confirmation

15   for U.S. adversaries that there was no such objective”; and “require

16   the disclosure of an intelligence source or method.” 57 As we have


          55   Id. at 431.
          56   302 F. Supp. 3d 12, 30 (D.D.C. 2018).
          57Even assuming, as the Times argues, that the CIA would have an
     intelligence interest in arming and training rebel groups in Syria, just as it
     does with drone strikes, the statements here do not rise to the level of
     specificity found in ACLU to have waived the CIA’s right to claim an
     exemption. ACLU, 710 F.3d at 239-40. The ACLU court relied on “the extent
     of the official statements on the subject,” before holding that forcing the CIA
     to reveal whether it had an intelligence interest in drone strikes “would
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page23
                                                             Page of
                                                                  2330
                                                                     of 30

     23                                                            No. 18-2112-cv

 1   noted, these justifications are sufficiently specific to support our

 2   finding that the claimed Exemptions are “logical and plausible.”

 3              Wolf v. CIA, in the D.C. Circuit, is also distinguishable. 58 There,

 4   the CIA issued a Glomar response to a FOIA request for records

 5   relating to Jorge Eliecer Gaitain, a Colombia politician, who had been

 6   assassinated. 59        The Court held the information was officially

 7   acknowledged when the CIA Director testified before Congress and

 8   “explicitly read some excerpts of [CIA] dispatches related to” Gaitan’s

 9   assassination into the record. 60            After finding that the official

10   acknowledgement waiver applied, the D.C. Circuit made clear that it

11   “relates only to the existence or nonexistence of the records about

12   Gaitan disclosed by [the CIA Director]’s testimony.” 61 Therefore, the

13   plaintiff was entitled to the disclosure of only “the existence of the

14   CIA records about Gaitan that have been previously disclosed (but

15   not any others).” 62


     reveal something not already officially acknowledged.” Id. at 242 (emphasis
     added).
          58   Wolf v. CIA, 473 F.3d 370 (D.C. Cir. 2007).
          59   Id. at 373.
          60   Id. at 379.
          61   Id.

           Id. (emphasis added). We also recognize that a D.C. district court
          62

     recently held, upon examining the same presidential tweet before us, that
     the CIA’s Glomar response was improper because the tweet was sufficient
     to officially acknowledge such a program. Leopold v. CIA, 419 F. Supp. 3d
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page24
                                                             Page of
                                                                  2430
                                                                     of 30

     24                                                            No. 18-2112-cv

 1             Finally, the Times contends that U.S. Special Operations

 2   Commander General Thomas’s statements independently undermine

 3   the plausibility of the CIA’s justifications for its Glomar response. At

 4   oral argument, however, the Times conceded that General Thomas’s

 5   statements acted only as an “extra add-on” to those made by

 6   President Trump. In any event, it is undisputed that General Thomas,

 7   a high-ranking officer in the Department of Defense, was not

 8   authorized to speak for the CIA, and courts will “not infer official

 9   disclosure of information classified by the CIA from . . . statements

10   made by a person not authorized to speak for the [CIA].” 63




     56 (D.D.C. 2019). However, we are not persuaded by the district court’s
     reasoning. As an initial matter, apart from the fact that the ruling is not
     precedent, the district court itself observed that courts can only “infer such
     a disclosure when the statement does not explicitly disclose the
     information, but leaves no doubt as to its existence.” Id. at 66-67 (citing
     Leopold I, 380 F. Supp. 3d at 24) (emphasis added). As discussed, we think
     lingering doubts remain as to the existence of any program and
     corresponding records.

           Wilson, 586 F.3d at 186; see also Frugone v. CIA, 169 F.3d 772, 774 (D.C.
          63

     Cir. 1999) (holding that disclosures are not “official” when “made by
     someone other than the agency from which the information is being
     sought”) (collecting cases). Additionally, General Thomas’s comments
     appear to have been made in his personal capacity (e.g., “based on what I
     know about that program”), albeit with knowledge gleaned from his
     position as U.S. Special Operations Commander. Thus, they differ from
     those in Wilson (e.g., CIA disclosures on agency letterhead).
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page25
                                                             Page of
                                                                  2530
                                                                     of 30

     25                                                           No. 18-2112-cv

 1              As it did before the district court, the Times relies on Florez v.

 2   CIA. 64 The Times, however, reads Florez too broadly. In that case,

 3   Florez filed a FOIA request seeking “the disclosure and release of any

 4   and all records between 1958 and 1990 related to and or mentioning

 5   [his] father, Armando J. Florez,” who had served in several high-level

 6   diplomatic roles on behalf of Cuba. 65 The CIA answered with a Glomar

 7   response, which was upheld by district court. 66 During the pendency

 8   of Florez’s appeal, the FBI “released several declassified documents

 9   pertaining” to Florez’s father. 67 The narrow issue facing us was

10   whether the FBI disclosures were “relevant” and, if so, whether

11   remand was required. 68 We remanded the case to allow the district

12   court to consider the new FBI disclosures in the first instance, without

13   determining their effect on the Glomar response. 69 Moreover, we

14   confirmed that the official acknowledgement doctrine is “limited only

15   to official and public disclosures made by the same agency providing

16   the Glomar response, and therefore does not ‘require[e] [the agency]




          64   829 F.3d 178 (2d Cir. 2016).
          65   Id. at 180.
          66   Id. at 181.
          67   Id.
          68   Id. at 183.
          69   Id. at 190.
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page26
                                                             Page of
                                                                  2630
                                                                     of 30

     26                                                            No. 18-2112-cv

 1   to break its silence’ as a result of ‘statements made by another

 2   agency.’” 70

 3              To be sure, there are times when other agency disclosures can

 4   be “relevant evidence” regarding the “sufficiency of the justifications

 5   set forth by the CIA in support of its Glomar response.” 71 But that is

 6   not the case here. As the district court noted, General Thomas’s

 7   statements are more ambiguous than the ones in Florez. 72 General

 8   Thomas stated that he did not “know enough about the [program] to

 9   criticize it,” that he could not describe the program because it was too

10   complex, and that he offered his opinion based only upon what he

11   gathered the program to be. He also stated (without identifying the

12   agency) that the organization was one that he was not “necessarily . .

13   . affiliated with[.]”

14              In sum, after according appropriate deference to “the uniquely

15   executive purview of national security,” 73 we conclude that the


           Florez, 829 F.3d at 186 (quoting Furgone v. CIA, 169 F.3d 772, 775 (D.C.
          70

     Cir. 1999)).
          71   Id. at 184, 187.

           In Florez, the FBI disclosed that: “(1) the FBI investigated Dr. Florez’s
          72

     background and tracked his career development, official activities, and
     international relocations; (2) the FBI cultivated informants in order to obtain
     information concerning Dr. Florez, including material which pertained to
     both his professional and personal conduct; and (3) several other
     government departments and agencies provided to or received from the
     FBI information concerning Dr. Florez.” Id. at 178.
          73   Wilner, 592 F.3d at 76.
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page27
                                                             Page of
                                                                  2730
                                                                     of 30

     27                                                           No. 18-2112-cv

 1   President Trump’s statements, even when coupled with General

 2   Thomas’s statements, left lingering doubts and thus were insufficient

 3   to amount to an official acknowledgement of the alleged covert

 4   program in Syria, much less the existence of records related to the

 5   program. It is still “logical or plausible” that disclosing the existence

 6   or nonexistence of an intelligence interest in such a program would

 7   reveal something not already officially acknowledged and thereby

 8   harm national security interests.

 9              III.   The President’s Statements Did Not Declassify the

10                     Existence of the Covert Program

11              The Times next contends that the President’s tweet and

12   statements to the Wall Street Journal interviewer declassified the fact

13   that the program existed, thus precluding the CIA from invoking

14   FOIA Exemptions 1 and 3. The Times argues that this “conclusion

15   flows inexorably from the President’s supreme authority in matters

16   of classification.” This novel argument is without merit.

17              It is true that the President has broad authority to classify and

18   declassify, derived from the President’s dual role “as head of the

19   Executive Branch and as Commander in Chief” of the armed forces.74

20   The “authority to classify and control access to information bearing

21   on national security . . . flows primarily from this constitutional



          74   Dep't of Navy v. Egan, 484 U.S. 518, 527 (1988).
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page28
                                                             Page of
                                                                  2830
                                                                     of 30

     28                                                             No. 18-2112-cv

 1   investment of power in the President and exists quite apart from any

 2   explicit congressional grant.” 75

 3               To make its declassification claim, the Times essentially recasts

 4   its        “official   acknowledgement”    claim    as   one    of   “inferred

 5   declassification.” To prevail in any claim of declassification, inferred

 6   or otherwise, the Times’s must show: first, that President Trump’s

 7   statements are sufficiently specific; and second, that such statements

 8   subsequently triggered actual declassification.          The first is easily

 9   disposed of because we have already found that the statements are

10   insufficiently specific to quell any “lingering doubts” about what they

11   reference. The second requires further discussion.

12               Declassification cannot occur unless designated officials follow

13   specified procedures. 76 Moreover, courts cannot “simply assume,

14   over the well-documented and specific affidavits of the CIA to the

15   contrary,” that disclosure is required simply because the information

16   has already been made public. 77 The Shiner affidavits, in addition to


          Id. (citing Cafeteria Workers v. McElroy, 367 U.S. 886, 890 (1961)).
           75

          As explained above, Executive order 13,526 established the detailed
           76

     process through which secret information can be appropriately
     declassified.

          Phillippi, 655 F.2d at 1325, 1330. The Times is also concerned that
           77

     “unless the President declassifies information by formal means or with
     magic words – or the circumstances are otherwise “exceptional” – a court
     can never infer declassification[.]” [BB 33] Such concerns are mitigated,
     however, by the “official acknowledgement” doctrine. If the President
     publicly discloses the existence of a covert program within the Wilson
       Case
     Case    18-2112, Document
          1:17-cv-06354-ALC    82-2, 08/31/2020,
                            Document   25-1 Filed2919977,
                                                   08/31/20Page29
                                                             Page of
                                                                  2930
                                                                     of 30

     29                                                                  No. 18-2112-cv

 1   justifying the two FOIA exemptions, expressly stated that no

 2   declassification procedures had been followed with respect to any

 3   documents pertaining to the alleged covert program. 78 Moreover, the

 4   Times cites no authority that stands for the proposition that the

 5   President can inadvertently declassify information and we are aware

 6   of none. Because declassification, even by the President, must follow

 7   established procedures, that argument fails.

 8              Finally, as the district court recognized, the suggestion that

 9   courts can declassify information raises separation of powers

10   concerns. 79 In light of the executive branch’s “compelling interest” in

11   preventing declassification of highly sensitive information, 80 we

12   decline to hold that the judiciary may conclude that certain executive

13   branch statements may trigger inadvertent declassification because

14   such determinations encroach upon the President’s undisputedly

15   broad authority in the realm of national security.




     framework, [BB 32-32] then there would be no need for courts to “infer
     declassification.”

           While the Times argues that the Court is “not bound by conclusory
          78

     statements” in the CIA Affidavits, it does concede that such affidavits are
     entitled to “[d]eferential review[.]”
          79   See N.Y. Times Co., 314 F. Supp. 3d at 527.
          80   Snepp v. United States, 444 U.S. 507, 509, n. 3 (1980).
      Case
    Case    18-2112, Document
         1:17-cv-06354-ALC    82-2, 08/31/2020,
                           Document   25-1 Filed2919977,
                                                  08/31/20Page30
                                                            Page of
                                                                 3030
                                                                    of 30

    30                                                           No. 18-2112-cv

1              In sum, mindful of the requisite deference courts traditionally

2   owe to the executive in the area of classification, 81 we decline to find

3   that President Trump’s statements inadvertently declassified the

4   existence of the alleged covert program.


5                                     CONCLUSION

6              For the reasons stated above, we AFFIRM the judgment of the

7   district court.




         81   See United States v. Nixon, 418 U.S. 683 (1974).
              Case
            Case    18-2112, Document
                 1:17-cv-06354-ALC    82-3, 08/31/2020,
                                   Document   25-2 Filed2919977,
                                                          08/31/20Page1
                                                                    Pageof115
                                                                            of 15




 1         KATZMANN, Chief Judge, dissenting:

 2         Unlike the majority, I believe that President Trump’s public statements

 3   cannot be logically interpreted as anything other than an acknowledgement of

4    the existence of “payments to Syrian rebels.” The justifications the CIA provides

5    for issuing a Glomar response are neither “logical [n]or plausible” given the

6    President’s public acknowledgement of the program the CIA purportedly seeks

 7   to keep secret. Wilner v. Nat’l Sec. Agency, 592 F.3d 60, 73 (2d Cir. 2009). 1 And

 8   while the majority speculates that a Glomar response may additionally be

 9   appropriate to disguise any “intelligence interest” the CIA has in the program,

10   the CIA never advances this as a justification for its response and we are thus

11   foreclosed from justifying the CIA’s nondisclosure on this basis. See id. at 68 (the

12   “agency resisting disclosure of the requested records” bears the burden of

13   justifying application of a FOIA exemption). A Glomar response is “justified only

14   in unusual circumstances, and only by a particularly persuasive affidavit.” Florez




           1 Unless otherwise indicated, in quoting cases, all internal quotation marks,
     alterations, footnotes, and citations are omitted.



                                                1
               Case
             Case    18-2112, Document
                  1:17-cv-06354-ALC    82-3, 08/31/2020,
                                    Document   25-2 Filed2919977,
                                                           08/31/20Page2
                                                                     Pageof215
                                                                             of 15




 1   v. CIA, 829 F.3d 178, 182 (2d Cir. 2016). Because I do not believe this is such a

 2   circumstance, I respectfully dissent.

 3           It is worth emphasizing the limited nature of the question before us, and

 4   the extraordinarily limited practical consequences of requiring the CIA to issue a

 5   non-Glomar response. The question before us is not whether the CIA must

 6   disclose whether it has run, or even been involved in, any program of covert

 7   payments to Syrian rebels. And it is not whether the CIA must disclose any

 8   records it possesses concerning such a program, if it indeed possesses any

 9   records. The question before us is solely whether the CIA must disclose the fact

10   that records responsive to the Times’ request either do or do not exist. Were we

11   to find a Glomar response unjustified, the CIA could still avoid disclosing the

12   contents of any responsive records by making a proper showing before the

13   district court. See, e.g., ACLU v. CIA, 710 F.3d 422, 432 (D.C. Cir. 2013) (“The

14   collapse of the CIA’s Glomar response does not mark the end of [a] case.”).

15      I.      President Trump’s Official Acknowledgment

16           The majority finds that President’s Trump’s tweet—“The Amazon

17   Washington Post fabricated the facts on my ending massive, dangerous, and




                                                2
              Case
            Case    18-2112, Document
                 1:17-cv-06354-ALC    82-3, 08/31/2020,
                                   Document   25-2 Filed2919977,
                                                          08/31/20Page3
                                                                    Pageof315
                                                                            of 15




 1   wasteful payments to Syrian rebels fighting Assad,” App. 39—is ambiguous

 2   because it could “just as easily” be read in two ways. According to the majority,

 3   the President could mean either that: (1) he had ended a program of payments to

 4   Syrian rebels that he himself thought was “massive, dangerous, and wasteful;”

 5   or (2) the Post fabricated the existence of the payments program and described

 6   that fictitious program as involving “massive, dangerous, and wasteful

 7   payments to Syrian rebels fighting Assad.” See Maj. Op. at 17–18 (finding that the

 8   tweet “could just as easily be the President relaying what he believed to be the

 9   Post’s ‘fabricated’ characterizations.”).

10         I find only the first reading plausible. Like the D.C. district court to

11   address the same tweet in another FOIA case, I can locate “no logical reading . . .

12   in which the tweet does not acknowledge that the U.S. government had some

13   knowledge of some payments to Syrian rebels.” Leopold v. CIA, 419 F. Supp. 3d 56,

14   67 (D.D.C. 2019) (emphasis in original).

15         Even setting aside what we already understand as ordinary readers, we

16   know that the President was not relaying the Post’s characterizations of the

17   fabricated program because the Post never characterized the program as




                                                 3
             Case
           Case    18-2112, Document
                1:17-cv-06354-ALC    82-3, 08/31/2020,
                                  Document   25-2 Filed2919977,
                                                         08/31/20Page4
                                                                   Pageof415
                                                                           of 15




 1   “massive, dangerous, and wasteful.” In the Post’s reporting, it is the President’s

 2   decision to end the payments that is dangerous and wasteful, not the payments

 3   themselves. The Post article focuses on the perspectives of officials who believed

 4   that the payments program was valuable, concluding that “[e]ven those who

 5   were skeptical about the program’s long-term value[] viewed it as a key

6    bargaining chip”—a value that, in the Post’s reporting, was lost by the

 7   Administration’s decision to end the program. 2 App. 37. While some of the

 8   officials who were skeptical of the program may have viewed it as “wasteful,”

 9   the article never uses this word. And nowhere does the article describe the

10   payments to Syrian rebels as “massive” or “dangerous.” Only the President

11   describes the payments as “massive, wasteful, and dangerous”—qualities that




           2  For instance, the Post reported that some analysts “said the decision to
     end the program was likely to empower more radical groups inside Syria and
     damage the credibility of the United States” and might cause the United States to
     “lose its ability to block other countries, such as Turkey and Persian Gulf allies,
     from funneling more sophisticated weapons . . . to anti-Assad rebels, including
     more radical groups.” App. 36–37. One analyst equated the decision with “falling
     into a Russian trap” by “making the moderate resistance more and more
     vulnerable.” Id. at 36. Another concluded that “Putin won in Syria.” Id. One
     former official described “ending the aid to the rebels altogether” as “a huge
     strategic mistake.” Id. at 37.


                                              4
             Case
           Case    18-2112, Document
                1:17-cv-06354-ALC    82-3, 08/31/2020,
                                  Document   25-2 Filed2919977,
                                                         08/31/20Page5
                                                                   Pageof515
                                                                           of 15




 1   payments can only have if they exist.

 2         The President’s comments to the Wall Street Journal the day after the tweet

 3   offer yet further confirmation that he was intentionally acknowledging the

 4   payments. Discussing “the story about Syria that was in The [Washington Post]

 5   the other day,” President Trump said that “they didn’t write the truthful story”

 6   because “[i]t turns out it’s—a lot of al-Qaeda we’re giving these weapons to.”

 7   App. 44. Reading the exchange leaves an ordinary reader with no doubt that the

 8   President is clearly, consciously acknowledging and discussing the payments

 9   program in order to dispute the Post’s characterization of the program and to

10   advocate for more serious efforts to root out leaks in his administration.

11         Despite all this evidence of the President’s meaning, the majority

12   nevertheless concludes that the President did not acknowledge the payments

13   program because his statements are not clear enough to “remove all doubt as to

14   their meaning.” Maj. Op. at 17. But we have never suggested that the ability to

15   read any doubt whatsoever, no matter how implausible or how belied by

16   context, into a statement calls an official acknowledgment into question. The

17   majority’s description of the value of even an “increment of doubt” is borrowed




                                              5
              Case
            Case    18-2112, Document
                 1:17-cv-06354-ALC    82-3, 08/31/2020,
                                   Document   25-2 Filed2919977,
                                                          08/31/20Page6
                                                                    Pageof615
                                                                            of 15




 1   from a discussion of a very different kind of doubt, the “lingering doubts” left as

 2   to information’s accuracy when it is disclosed to the public by unofficial means

 3   without official acknowledgment. Wilson v. CIA, 586 F.3d 171, 195 (2d Cir. 2009).

 4   In Wilson, we concluded that “anything short” of an official disclosure

 5   “necessarily preserves some increment of doubt regarding the reliability of the

 6   publicly available information,” or, in other words, plausible deniability. Id.; see

 7   also id. at 196–99 (Katzmann, J., concurring in the judgment). Here, we are not

 8   addressing an unofficial statement that would leave this kind of doubt as to

 9   accuracy; we are addressing a disclosure that came directly from the President.

10   Had the President himself publicly stated the dates of Ms. Wilson’s employment

11   in the CIA—the information there at issue—Wilson would have been a different

12   case entirely.

13          To the degree that the majority is suggesting that some critical mass of

14   official statements is required to find official acknowledgment, I disagree. 3 I see




            3 See Maj. Op. at 19–20 (discussing the number of statements in New York Times
     Co. v. U.S. Dep't of Justice, 756 F.3d 100, 116–20 (2d Cir.), opinion amended on denial of
     reh'g, 758 F.3d 436 (2d Cir.), supplemented, 762 F.3d 233 (2d Cir. 2014)); Maj. Op. at 21
     (discussing the number of statements in ACLU, 710 F.3d at 422, 429–31).

                                                   6
              Case
            Case    18-2112, Document
                 1:17-cv-06354-ALC    82-3, 08/31/2020,
                                   Document   25-2 Filed2919977,
                                                          08/31/20Page7
                                                                    Pageof715
                                                                            of 15




 1   no support in case law or in logic for the position that more than one official

 2   acknowledgment is required, or that a public, official, documented statement

 3   directly from the President is insufficient to constitute an official

 4   acknowledgment. Rather, even a single statement by the President—who is, after

 5   all, the official charged with the functioning of the entire Executive Branch—may

 6   suffice, without the need for external corroboration or support. To hold

 7   otherwise would fail to accord the proper weight and respect owed to

 8   presidential statements.

 9         The majority also contends that the President’s statements do not meet the

10   “specificity” and “matching” requirements for official disclosure. Maj. Op. at 14–

11   17. But “[i]n the Glomar context, the ‘specific information’ at issue is not the

12   contents of a particular record, but rather the ‘existence vel non’ of any records

13   responsive to the FOIA request.” ACLU, 710 F.3d at 427. As the majority notes,

14   we have on occasion considered official statements that are more “precise” and

15   “thorough” than the President’s statements here. Maj. Op. at 21. However, the

16   level of precision and detail in an official statement is relevant to what has been

17   officially acknowledged, not whether there has been any official




                                                7
              Case
            Case    18-2112, Document
                 1:17-cv-06354-ALC    82-3, 08/31/2020,
                                   Document   25-2 Filed2919977,
                                                          08/31/20Page8
                                                                    Pageof815
                                                                            of 15




 1   acknowledgment at all. Here, the question before us at this time is only whether

 2   the President has officially acknowledged the existence of a payments program,

 3   not whether he provided a thorough description of the program. The latter

 4   would be relevant to the determination of what records concerning the program

 5   must be disclosed were the CIA to issue a non-Glomar response, not whether the

 6   CIA can issue a Glomar response declining to disclose the program’s existence.

 7   President Trump’s acknowledgment of the payments’ existence is sufficient for

 8   Glomar purposes.

 9         Presumably, in choosing to repeatedly acknowledge the existence of the

10   payments program, the President engaged in a calculus, weighing whether the

11   need to dispute the Post’s characterization of the program as valuable and of his

12   administration’s termination of it as “falling into a Russian trap,” App. 36,

13   outweighed the national security risks posed by acknowledging that such a

14   program had indeed existed. The President evidently determined that the

15   benefits of official disclosure outweighed the risks. It is not our business as

16   judges to second-guess the President’s decision, or to create doubt to avoid its

17   consequences. See, e.g., Wilner, 592 F.3d at 76 (noting “our deferential posture in




                                               8
                Case
              Case    18-2112, Document
                   1:17-cv-06354-ALC    82-3, 08/31/2020,
                                     Document   25-2 Filed2919977,
                                                            08/31/20Page9
                                                                      Pageof915
                                                                              of 15




 1   FOIA cases regarding the uniquely executive purview of national security” given

 2   “the relative competencies of the executive and the judiciary”). We must proceed

 3   on the basis of whatever decision the President has made as to disclosure,

 4   regardless of whether we would have made the same determination had we the

 5   authority to do so.

 6      II.      The CIA’s Justifications

 7            Given the President’s acknowledgment of the payments program, the CIA

 8   has failed to meet its burden of showing that its justification for invoking

 9   Exemptions 1 or 3—that a substantive response would disclose the existence of

10   the program—“appears logical or plausible.” Wilner, 592 F.3d at 73.

11            I agree with the majority that, under our precedent in Wilner, even where a

12   FOIA request concerns “a program whose existence has been publicly revealed,”

13   id. at 69, an agency may provide a Glomar response if the request concerns

14   “aspects of the program that have not been the subject of such disclosures,” id. at

15   70. However, unlike in Wilner, a non-Glomar response would not reveal

16   undisclosed aspects of the payments program; it would only reveal the already-




                                                9
            Case
          Case    18-2112, Document
               1:17-cv-06354-ALC    82-3, 08/31/2020,
                                 Document   25-2 Filed2919977,
                                                        08/31/20Page10
                                                                  Page of
                                                                       1015
                                                                          of 15




1   disclosed fact that some payments program existed. 4

2         The CIA argues that a Glomar response is justified because acknowledging

3   the existence of responsive documents would: (1) “confirm the existence and the

4   focus of a sensitive Agency activity that is by definition kept hidden to protect

5   U.S. Government foreign policy objectives,” App. 21; (2) reveal “whether or not

6   the United States Government exercised extraordinary legal authorities to

7   covertly influence the political, economic, and/or military conductions in Syria,”

8   which “could, in turn, either compromise a specific foreign policy goal . . . or

9   serve as confirmation for U.S. adversaries that there was no such objective,” App.




          4  In Wilner, the plaintiffs were requesting records showing whether they
    had been a target of surveillance under the National Security Agency’s (“NSA”)
    Terrorist Surveillance Program, see 592 F.3d at 64, which was then “no longer a
    secret program in light of the government’s public acknowledgment of its
    existence and purpose following its controversial disclosure by the news media,”
    id. at 69. We held that the NSA could still issue a Glomar response because,
    although the program was public, the fact of whether plaintiffs had been a target
    of surveillance was not and would be revealed by a non-Glomar response to the
    detriment of national security concerns. Id. at 7–74. But the Wilner plaintiffs’
    request is not analogous to the Times’ request in the instant case. Unlike in
    Wilner, here the CIA did not simply refuse to confirm or deny the existence of
    particular records relating to the payments program, but refused to confirm or
    deny that any records related to such program exist—even though, as discussed
    above, the President himself has acknowledged the existence of the program.


                                             10
             Case
           Case    18-2112, Document
                1:17-cv-06354-ALC    82-3, 08/31/2020,
                                  Document   25-2 Filed2919977,
                                                         08/31/20Page11
                                                                   Page of
                                                                        1115
                                                                           of 15




 1   60; and (3) reveal “whether or not the CIA is exercising covert action” and

 2   thereby “require the disclosure of an intelligence source or method,” App. 60. In

 3   other words, the CIA argues that a Glomar response is necessary to keep the

 4   program secret. Given that the President has already disclosed the program, this

 5   justification is no longer plausible. To the extent that the CIA also argues that a

 6   non-Glomar response would reveal additional details of the program’s focus or

 7   methods, this may serve as justification for withholding release of the contents of

 8   certain specific responsive documents, but does not justify a blanket Glomar

 9   response. A non-Glomar response would not result automatically in disclosure of

10   the contents of any responsive records and therefore would not disclose whether

11   the CIA was involved in the payments, only that it had records concerning them.

12         The majority conjectures that a Glomar response additionally may be

13   required to avoid revealing whether the CIA had an “intelligence interest” in the

14   payments. Maj. Op. at 27. The majority leaves unclear the degree to which it

15   actually believes that any “lingering doubts as to the CIA’s interest in the alleged

16   program” can be maintained, id. at 17–18, at some points describing the need to

17   avoid disclosing any CIA “interest” and at other points stressing the fact that the




                                               11
            Case
          Case    18-2112, Document
               1:17-cv-06354-ALC    82-3, 08/31/2020,
                                 Document   25-2 Filed2919977,
                                                        08/31/20Page12
                                                                  Page of
                                                                       1215
                                                                          of 15




1   CIA “asserts a broader justification for issuing a Glomar response than merely

2   concealing an interest in the requested document,” id. at 21; see also id. at 14 (“The

3   Shiner affidavits contain sufficiently detailed justifications . . . that are broader

4   than just a potential interest in the program . . . .”).

5         But even if it could be plausibly maintained that there are any lingering

6   doubts about whether the CIA might be interested in the existence of a program

7   providing payments and training to Syrian rebels, the CIA has never justified its

8   Glomar response on the ground that it is necessary to conceal any “intelligence

9   interest,” 5 likely because the Central Intelligence Agency itself does not consider it




          5  To defend its reliance on the purported need to avoid disclosure of an
    “intelligence interest,” the majority refers to two paragraphs in the Shiner
    affidavits that claim that the CIA’s “interests” would be impaired by a non-
    Glomar response. Maj. Op. 18 n.37. But each paragraph only asserts that the CIA’s
    interests would be harmed by the disclosure of CIA involvement in any covert
    payments program. See App. 22 (“A response other than Glomar as to the
    existence or nonexistence of a program and any CIA involvement would disclose a
    classified fact. . . . [I]t would reveal the presence or absence of Agency priorities,
    capabilities, interests, resources, and relationships with foreign entities.”)
    (emphasis added); id. at 60 (“Further, the CIA’s connection to such a program, if one
    existed, would tend to reveal the Agency’s capabilities, intelligence and regional
    interests, accesses, funding, and relationships or lack thereof.”) (emphasis
    added). The government’s brief confirms—relying upon the very same
    paragraphs cited by the majority—that the CIA’s objection is only to disclosure
    of its involvement with a covert payments program. See Appellee’s Brief at 9 (“A

                                                12
             Case
           Case    18-2112, Document
                1:17-cv-06354-ALC    82-3, 08/31/2020,
                                  Document   25-2 Filed2919977,
                                                         08/31/20Page13
                                                                   Page of
                                                                        1315
                                                                           of 15




 1   “logical” or “plausible” that “an agency charged with gathering intelligence

 2   affecting the national security does not have an ‘intelligence interest’ in [such

 3   payments], even if that agency does not operate the [payment program] itself.”

 4   ACLU, 710 F.3d at 430 (addressing the plausibility of the CIA having no

 5   intelligence interest in drone strikes). As a recent D.C. district court opinion

 6   addressing a Glomar response to a similar FOIA request observed, “it seems

 7   wildly unlikely that, in the eight and a half years since the Syrian civil war began,

 8   the Central Intelligence Agency has done no intelligence-gathering that

 9   produced a single record even pertaining to payments Syrian rebels are receiving

10   from somewhere, or a single record even mentioning or referring to any program to

11   arm or train anti-Assad rebels.” Leopold, 419 F. Supp. 3d at 67.

12         To the contrary, the CIA has been clear that it seeks only to conceal its

13   actual “involvement or non-involvement” in the payments. Appellee’s Br. 23; see




     confirmation or a denial of the CIA’s connection with any such program would
     therefore reveal the presence or absence of CIA priorities, capabilities,
     intelligence and regional interests, resources, and relationships with foreign
     entities.”) (citing App. 22, 60) (emphasis added). Therefore, in my view, the
     record does not support the majority’s position that, even if the program’s
     existence has been confirmed, the CIA has asserted a need to hide any interest in
     the program.

                                               13
             Case
           Case    18-2112, Document
                1:17-cv-06354-ALC    82-3, 08/31/2020,
                                  Document   25-2 Filed2919977,
                                                         08/31/20Page14
                                                                   Page of
                                                                        1415
                                                                           of 15




 1   also id. at 24 (arguing that issuing a non-Glomar response “would be tantamount

 2   to disclosing . . . whether the CIA was in fact involved in such a program”

 3   (emphasis added)). Indeed, the CIA argues that a non-Glomar response would

 4   “reveal more than the CIA’s general intelligence interest in a program”—thus

 5   implicitly conceding that such an interest would not, standing alone, be

 6   sufficient—and urges that non-disclosure is justified because a non-Glomar

 7   response would reveal “information about a CIA operational role or lack or one.”

 8   Id. at 25–26.

 9         There is no question that it is the CIA’s burden to present and prove its

10   justification for a Glomar response. Wilner, 592 F.3d at 68. Our role is merely to

11   ensure that the justifications the CIA puts forth are logical and plausible, not to

12   advance bases for the agency’s action that the agency itself has not claimed.

13   Accordingly, avoiding disclosure of the CIA’s intelligence interest in payments to

14   foreign rebels is not a basis for us to affirm.

15                                      CONCLUSION

16         Reversing the district court would leave the CIA free to argue on remand

17   that every single responsive document or even that any information about those

18   documents other than their mere existence is exempt from disclosure. Instead of

                                                14
            Case
          Case    18-2112, Document
               1:17-cv-06354-ALC    82-3, 08/31/2020,
                                 Document   25-2 Filed2919977,
                                                        08/31/20Page15
                                                                  Page of
                                                                       1515
                                                                          of 15




1   reversing and remanding to district court to allow the CIA the opportunity to

2   make such a showing, the majority decision puts its “imprimatur to a fiction of

3   deniability that no reasonable person would regard as plausible”—that the

4   President never acknowledged the existence of payments to Syrian rebels. ACLU,

5   710 F.3d at 431. Accordingly, I respectfully dissent.

6

7




                                             15
